WALD, Chief Judge,
concurring in part and dissenting in part:
I concur in Parts I-IV of Judge Williams’ opinion, which uphold the FCC’s decision to abrogate the second prong of the fairness doctrine as an exercise of its statutory authority to regulate in the public interest. I dissent, however, from Part V, which sustains the Commission’s decision to eliminate the fairness doctrine’s first prong, an FCC rule requiring broadcasters to “provide coverage of vitally important controversial issues of interest in the community served by the licensees.” See 1985 Fairness Report, 102 F.C.C.2d at 146. I believe that this aspect of the Commission’s decision is not supported by the record and was not adopted in compliance with the Administrative Procedure Act.
First, the agency failed to provide interested parties with notice, as required by the Administrative Procedure Act, that it proposed to eliminate the first as well as the second prong of the doctrine. I reject the Commission’s suggestion that, since an adjudication rather than a rulemaking was involved, no notice was required. See Brief for FCC at 42. Of course the FCC has broad latitude to choose between adjudication and notice-and-comment rulemaking in instituting policy changes. But even if an adjudication is the chosen vehicle, the parties at least must be told if a relevant policy is being reevaluated. See Eastern Carolinas Broadcasting Co. v. FCC, 762 F.2d 95, 101 (D.C.Cir.1985). And certainly an agency cannot be permitted to evade the requirements of notice and comment by using an adjudication as a vehicle for resolving an issue which does not affect the interests of the parties. Here Meredith was not accused of violating the first prong of the fairness doctrine at all; this aspect of the doctrine could therefore be changed only after interested persons were provided with notice and an opportunity to comment.
The FCC did not provide adequate notice of a proposed change in the doctrine’s first prong. The Notice of Inquiry published in the Federal Register stated that “[t]he Commission hereby requests comment on whether, in light of the 1985 Fairness Report, enforcement of the fairness doctrine is constitutional and whether enforcement of the doctrine is contrary to the public interest.” 52 Fed.Reg. 2805 (1987) (emphasis added). Since the 1985 Report nowhere discussed the desirability of abrogating the first prong, interested parties could not have been forewarned that the first as well as the second prong of the fairness doctrine was vulnerable to elimination.
The Commission's position is that any thorough examination of the fairness doctrine would necessarily include an appraisal of the first prong. The Commission argues that reasonable persons reading the Notice of Inquiry should have known that the first prong would be at issue. That argument is belied by the 1985 Fairness Report itself: that Report was billed by the FCC as an exhaustive examination of the doctrine, yet it contained no discussion at all concerning the desirability of retaining the first prong if the second prong were discarded. The FCC’s position is further weakened by the fact that its Notice of Inquiry apparently failed to attract any public comment whatsoever concerning the desirability of retaining the first prong if the second were elimi*54nated.1
But even if the Commission had provided adequate notice of its intentions, I do not believe that its decision could be sustained as reasoned decisionmaking. The FCC has offered three arguments in support of the elimination of the first prong.2 First, analogizing to principles concerning the severability of statutes, the Commission argued that the fairness doctrine was a unified whole and that one part therefore could not be severed from the rest. Second, the Commission concluded that the obligations imposed by the first prong were comparable to those imposed by the existing duty of broadcasters to cover issues of importance to their communities, see Deregulation of Radio, 84 F.C.C.2d 968, 982-83, recon. denied, 87 F.C.C.2d 797 (1981), rev’d in part on other grounds, Office of Communication of United Church of Christ v. FCC, 707 F.2d 1413 (D.C.Cir.1983), and that “retaining both obligations would be duplicative.” Syracuse Peace Council, 2 F.C.C.Rcd. 5043, 5048 (1987). Finally, the Commission argued that enforcement of the first prong would no longer be necessary: with the chilling effect of the second prong removed, broadcasters would of their own volition cover controversial issues.
The Commission’s first two arguments appear flatly contradictory. The agency is arguing both that the first prong makes no sense without the second and that it will in essence continue to enforce the first prong under a different authority. If the first prong is desirable only as an adjunct to the second, and if the community issues requirement is substantially equivalent to the first prong, then it is not at all clear why the agency bothers to keep the community issues rule on the books at all.3 Leaving this incongruity aside, however, the Commission’s three arguments do not, in my view, meet the threshold of reasonableness.
As my colleagues recognize, the Commission’s analogy to the severability of statutes is misguided. See Williams op. at 667, Starr op. at 687. In deciding whether to sever the defective part of a statute, a court inquires into legislative intent: would the enacting body have wished to let the rest of the statute stand without the offensive part? Since the Commission functions as both an adjudicative and rulemaking body, it need not inquire into what some other entity would have decided: it can make the choice for itself. The agency’s purported reliance on severability principles is thus merely a reaffirmation of its basic decision not to retain the first prong. It has made no case that it could not, if it wished, enforce one prong without the other.
Neither can the Commission’s action be justified by reference to the overlap between first prong obligations and the duty to cover issues of importance to the community. While a substantial overlap does exist, the requirements are by no means *55duplicative.4 The community issues requirement obliges broadcasters to devote reasonable air time to the coverage of issues important to the local community. The first prong of the fairness doctrine focuses on the broadcaster’s obligation to cover controversial issues. It seems entirely foreseeable that some broadcasters might provide abundant coverage of community issues generally but might — perhaps from fear of incurring the displeasure of the public or of advertisers — steer clear of issues of a controversial nature. In another proceeding, in fact, the FCC has emphasized the distinction between the two obligations. See Deregulation of Radio, 84 F.C.C.2d at 983 n. 36. The community issues requirement, in short, imposes obligations which are related to but distinct from the broadcaster’s duties under the first prong. The continued viability of the community issues requirement is therefore an insufficient justification for the abrogation of the first prong.
Finally, I am unconvinced by the agency’s assertion that the demise of the first prong is justified because, in the absence of the chill produced by the second prong’s requirements, broadcasters can be expected to cover controversial issues voluntarily. Certainly the Commission might reasonably conclude that the first prong would become a less significant regulatory tool once the second prong had been eliminated. But the FCC has made no argument that, once the second prong is eliminated, the first prong will be counterproductive. The FCC’s position is in essence that, after the demise of the second prong, most broadcasters will not need the incentive provided by the first prong. This seems to me to be plainly insufficient to justify repeal.
Clearly an agency could not justify the promulgation of a new regulation by arguing merely that the rule would not do much harm. The FCC appears, however, to defend the converse of this position: the agency asserts that the first prong may be eliminated simply because, after the second prong’s elimination, the first prong is likely to do little good. The agency's position in this case seems to rest on an implicit distinction between the initiation and the abrogation of rules. That distinction, however, has been flatly rejected by the Supreme Court. “Revocation constitutes a reversal of the agency’s former views as to the proper course____ In the abstract, there is no more reason to presume that changing circumstances require the rescission of pri- or action, instead of a revision in or even the extension of current regulation. If Congress established a presumption from which judicial review should start, that presumption ... is not against ... regulation, but against changes in current policy that are not justified by the rulemaking record.” Motor Vehicle Manufacturers Association v. State Farm Mutual Automobile Insurance Co., 463 U.S. 29, 41, 42, 103 S.Ct. 2856, 2866, 77 L.Ed.2d 443 (1983) (emphasis in original). It was therefore incumbent upon the Commission to establish some plausible basis for believing that the world would somehow be better if the first prong were eliminated. The agency made no attempt whatsoever to articulate such a basis.
Of course, in one respect the decision to deregulate may legitimately involve a different calculus from that required for the promulgation of a new rule. An agency making regulatory decisions may take administrative costs into account; consequently, an agency might sometimes justify the abrogation of a rule on the ground that its beneficial effects are small and that these benefits will be outweighed by the costs of its administration.5 In the present case, however, the Commission neither referred to nor presented evidence of the costs of administering the first prong as a justification for the agency’s decision.
*56The real-world effects of the first prong’s demise are difficult to predict. It might be that, with the removal of the second prong, the first prong would have been reduced in significance. On the other hand, the Commission may have overestimated the extent to which market forces will foster programming on controversial issues. This is a predictive judgment on which courts would ordinarily defer to agency discretion. Here, however, the uncertainty concerns only the size of the benefit which the first prong would produce; the agency has failed to identify any costs.6
In arguing that the Commission has met its burden of identifying the disadvantages of continued first prong enforcement, Judge Williams relies heavily on the following passage from the agency's opinion on Reconsideration: “While enforcement of the doctrine’s first prong requires the government to judge, on a case-by-case basis, whether a specific issue is both controversial and of vital importance to mandate coverage by the broadcaster, enforcement of the issue responsive obligation requires a different level of government intervention in determining, at renewal time, whether broadcaster’s overall programming covered the needs and interests of its community.” Syracuse Peace Council (Reconsideration), 3 F.C.C.Rcd. at 2042 n. 67 (emphasis in original). See Williams op. at 668. The Commission appears to argue that continued first prong enforcement would impose significant regulatory burdens, over and above those imposed by other rules, because case-by-case review of specific programming decisions is a particularly intrusive form of broadcast regulation. For two reasons, however, I believe that this passage fails to support the Commission’s decision.
First, the passage quoted by Judge Williams is flatly inconsistent with other elements of the agency’s reasoning. In its Fairness Alternatives Report, the Commission rejected a proposal that enforcement of the fairness doctrine (first and second prongs) take place at renewal time. The FCC asserted that “the chilling effects under a renewal-only approach would be significantly heightened, rather than decreased.” 2 F.C.C.Rcd. at 5278. Renewal-time scrutiny, the agency reasoned, would be more intrusive because “the stakes for a violation of the rules would be greatly raised” and because “a broadcaster would be deprived of a contemporaneous ruling on the merits of a fairness complaint.” Id. I therefore cannot give deference to the Commission’s subsequent assertion that contemporaneous scrutiny of particular programming decisions (under the first prong) would be more burdensome than renewal-time review of a station’s overall programming (under the community issues requirement).
Moreover, I do not believe that the FCC's obligation to identify the costs of an unwanted regulation could be satisfied by a bare showing that the rule would impinge on broadcasters’ editorial freedom. I believe it is still the law that, in the regulation of electronic media, “[i]t is the right of the viewers and listeners, not the right of the broadcasters, which is paramount.” Red Lion Broadcasting Co. v. FCC, 395 U.S. 367, 390, 89 S.Ct. 1794, 1806, 23 L.Ed.2d 371 (1969). I therefore believe that it was incumbent on the Commission to identify some plausible chain of events through which a given restriction on editorial discretion could be expected to lead to a reduction in the range or quality of programming available to the public. In explaining its decision to eliminate the fairness doctrine’s second prong, the FCC did not emphasize the hardships suffered by broad*57casters. Rather, the agency quite properly focused on the ways in which enforcement of the rule might chill controversial speech and thereby adversely affect the range of available programming. But the Commission has made no effort whatsoever to explain how continued enforcement of the doctrine’s first prong could induce broadcasters to alter their programming decisions in ways which would ultimately dis-serve the public interest.
I dissent from the Commission’s eradication of prong one because the agency’s actions appear to me the very model of arbitrary and capricious decisionmaking. The Commission did not provide interested parties with adequate notice that the first prong was under review. Moreover, the agency has provided absolutely no evidence —indeed, it has not even asserted — that the net effect of continued enforcement would be harmful. In fact, the agency has failed to identify any deleterious effects whatsoever of continued first prong enforcement. In eliminating prong one along with prong two of the fairness doctrine, the FCC appears to have been motivated primarily by a morbid fear that it might be accused of doing things halfway. This is deregulation running riot.

. I draw this conclusion from the fact that the Commission itself has identified no party who commented on this issue in response to the Notice of Inquiry. It might be the case that those who responded to the Notice were simply uninterested in the survival of the first prong in the event of the second prong's elimination. That hypothesis, however, is belied by the subsequent history of this litigation. Petitioners have argued forcefully to this court that the first prong should be retained even if the second prong is not. See Brief for Syracuse Peace Council at 40-49; Brief for Geller and Lampert at 36-40.


. These arguments, it bears noting, are markedly different from the reasons advanced by the Commission as justification for repeal of the second prong. The FCC has not suggested that the first prong, standing alone, would be unconstitutional. Nor could it plausibly be advanced that a naked obligation to cover controversial issues would by itself chill broadcaster speech.


.The Commission has stated that the elimination of the first prong does not cast doubt upon the continued vitality of the community issues requirement. It has explained that "although the first part of the fairness doctrine may overlap with ... the issue responsive programming obligation, we did not intend to suggest that the first part obligation under the fairness doctrine and the duty to air issue responsive programming are identical." Syracuse Peace Council (Reconsideration), 3 F.C.C.Rcd. 2035, 2039 (1988). The FCC's position is that the two requirements are sufficiently similar to make the enforcement of both "duplicative," yet sufficiently different that the elimination of one does not render the other suspect. I do not believe that the agency can have it both ways.


. Judge Starr appears to agree on this point. See Starr op. at 687-88.


. In State Farm, the Supreme Court noted that “the removal of a regulation may not entail the monetary expenditures and other costs of enacting a new standard, and, accordingly, it may be easier for an agency to justify a deregulatory action.” 463 U.S. at 42, 103 S.Ct. at 2866. The Court cautioned, however, that "the direction in which an agency chooses to move does not alter the standard of judicial review established by law.” Id.


. It might also be that stricter enforcement would make the first prong a potent regulatory tool. The agency has adequately explained its view that stricter enforcement of the first prong would not eliminate the chilling effects produced by prong two. It has also predicted that, with the second prong eliminated, most broadcasters will cover controversial issues without this regulatory spur. It has not, however, adequately considered the possibility that heightened first prong enforcement might be an effective weapon against those few broadcasters who remain recalcitrant. Although my dissent does not turn on the Commission’s failure to give proper consideration to this alternative, I believe that failure underscores the too-casual nature of the agency’s treatment of this question.